      Case 4:21-cv-01122 Document 5 Filed on 04/16/21 in TXSD Page 1 of 4
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                 April 16, 2021
                        FOR THE SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk

                                 HOUSTON DIVISION

JOHNNY PAUL RIVERS,                               §
(TDCJ-CID #1272218)                               §
                                                  §
               Plaintiff,                         §
                                                  §
vs.                                               §   CIVIL ACTION H-21-1122
                                                  §
WARDEN J. RICHARDSON,                             §
                                                  §
               Defendant.                         §


                              MEMORANDUM ON DISMISSAL



       Johnny Paul Rivers, a Texas Department of Criminal Justice inmate, sued in April 2021,

alleging civil rights violations resulting from a denial of proper nutrition. Rivers, proceeding pro

se, sues J. Richardson, warden of the Estelle Unit. Rivers seeks leave to proceed in forma pauperis.

(Docket Entry No. 2). The threshold issue is whether Rivers’s claims should be dismissed as barred

by the three-strikes provision of 28 U.S.C. § 1915(g).

I.     Rivers’s Allegations

       Rivers complains that he, along with the inmates at the Estelle Unit, were provided sack

lunches for all three daily meals. Each meal consisted of two sandwiches and two corn tortillas. He

indicates that for breakfast, he received two boiled eggs or one cup of scrambled eggs, dry cereal,

and a carton of milk. This took place over a period of forty-five days. He complains that he was not

provided any hot meals, cooked vegetables, fruit, bread, or desserts. He explains that he is elderly

as well as disabled, and the lack of proper nutrition created a life or death situation. (Docket Entry


O:\RAO\VDG\2021\21-1122.A01.wpd
       Case 4:21-cv-01122 Document 5 Filed on 04/16/21 in TXSD Page 2 of 4




No. 1, p. 8). He also complains that he was required to remain in his cell and deprived of access to

the dayroom and recreation. Rivers indicates that the cell restriction was imposed to prevent the

spread of COVID-19. Rivers seeks injunctive relief in the form of an order requiring Defendant

Richardson to provide hot meals, access to the dayroom, chapel services, and access to the law

library.

II.        Analysis

           A prisoner is not allowed to bring a civil action in forma pauperis in federal court if, while

incarcerated, three or more of his civil actions or appeals were dismissed as frivolous or malicious

or for failure to state a claim upon which relief may be granted, unless he is in imminent danger of

serious physical injury. 28 U.S.C. § 1915(g). Before filing this action, Rivers had at least three suits

dismissed as frivolous. Rivers v. Williams, 3:01-2676 (N.D. Tex.)(dismissed as frivolous on

February 4, 2002); Rivers v. Schaffer, 3:98-1204 (N.D. Tex.)(dismissed as frivolous on October 23,

1998); and Rivers v. Wilson, 4:91-2763 (S.D. Tex.)(dismissed as malicious on September 24, 1991).

           Rivers mentions that he is in danger due to the lack of proper nutrition. He is apparently

trying to avail himself of the imminent-danger exception. (Docket Entry No. 1, p. 4). The Fifth

Circuit holds that the plaintiff must show “imminent danger at the time that he seeks to file his suit

in district court or seeks to proceed with his appeal or files a motion to proceed IFP.” Banos v.

O’Guin, 144 F.3d 883, 884 (5th Cir. 1998); accord Choyce v. Dominguez, 160 F.3d 1068, 1070 (5th

Cir. 1998). The threat of harm must be “real and proximate.” Ciarpaglini v. Saini, 352 F.3d 328,

330 (7th Cir. 2003) (citations omitted). Conclusory allegations are insufficient to carry that burden.

Smith v. Blount, 258 F. App’x 630, 630 (5th Cir. 2007) (unpublished). Established Fifth Circuit

precedent requires that civil rights claimants must state specific facts, not conclusory allegations.


O:\RAO\VDG\2021\21-1122.A01.wpd                      2
       Case 4:21-cv-01122 Document 5 Filed on 04/16/21 in TXSD Page 3 of 4




Brinkmann v. Johnston, 793 F.2d 111, 113 (5th Cir. 1986); see also Baker v. Putnal, 75 F.3d 190,

195 (5th Cir. 1996).

        A speculative possibility of danger does not suffice to show Rivers is in imminent danger.

To overcome the sanction bar imposed against him, Rivers must show that he is actually in imminent

danger at the time that he seeks to file his suit. The Court has reviewed all of the filings in this

action. The allegations of imminent danger are conclusory and do not support a finding that he faces

“imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). Indeed, Rivers complains that

he was provided sack lunches for a period of forty-five days. Nothing is articulated suggesting that

Rivers faced any danger to his person at the Estelle Unit at the time he filed this complaint.

        In the present case, Rivers has not alleged, nor does his complaint demonstrate, that he is in

imminent danger of serious physical injury. Rivers is barred under 28 U.S.C. § 1915(g) from

proceeding in forma pauperis in this action.

III.    Conclusion

        Rivers’s motion to proceed as a pauper, (Docket Entry No. 2), is DENIED. The complaint

is DISMISSED under 28 U.S.C. § 1915(g).1 All pending motions are DENIED. Rivers is warned

that continued frivolous filings may result in the imposition of sanctions.

        The Clerk will provide a copy of this Order by regular mail, facsimile transmission, or e-mail

to:

        (1)      the TDCJ - Office of the General Counsel at the e-mail address on file with the



        1
         In Adepegba v. Hammons, 103 F.3d 383 (5th Cir. 1998), the Fifth Circuit barred an inmate from
proceeding further under the statute, except for cases involving an imminent danger of serious physical injury,
and dismissed all of Adepegba’s in forma pauperis appeals pending in that court. The Fifth Circuit noted that
the inmate could resume any claims dismissed under section 1915(g), if he decided to pursue them, under the
fee provisions of 28 U.S.C. §§ 1911-14 applicable to everyone else.

O:\RAO\VDG\2021\21-1122.A01.wpd                       3
     Case 4:21-cv-01122 Document 5 Filed on 04/16/21 in TXSD Page 4 of 4




           Court; and

     (2)   the Manager of the Three-Strikes List for the Southern District of Texas at:

           Three_Strikes@txs.uscourts.gov.

     SIGNED at Houston, Texas, on   April 16            , 2021.




                                       VANESSA D. GILMORE
                                       UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2021\21-1122.A01.wpd           4
